Citation Nr: 1232825	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  09-17 133	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel



REMAND


The Veteran served on active duty from January 1971 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran submitted his claim for service connection for PTSD in September 2007.  He received a VA contract examination where PTSD was diagnosed and related to a corroborated stressor in August 2008.

The Veteran was granted service connection for PTSD and awarded a 30 percent rating in September 2008, effective from September 17, 2007.  The Veteran submitted his notice of disagreement (NOD) with the disability rating in October 2008 and perfected his appeal in May 2009.

The Veteran has maintained that his disability is worse than is reflected by his current rating.  In that regard he related specific symptoms in his NOD and appeal that he said he experienced that he believed demonstrated an increase in his disability.

As noted, the Veteran was afforded an examination in August 2008.  This is the last, and only examination of record in regard to the Veteran's PTSD.  Although he has not reported additional treatment for his disability, he has indicated that he experiences increased symptoms.  As it has been four years since the Veteran's last examination, and because of his allegation of increased symptoms, a current examination is in order to determine his level of disability.

Accordingly, the case is REMANDED to agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private, who may possess additional records pertinent to his PTSD claim.  The AOJ should attempt to obtain and associate with the claims folder any medical records identified by the Veteran that are not already of record.  

2.  Upon completion of the above development, the Veteran should be afforded a VA examination in order to determine the current severity of his service-connected PTSD.  The claims folder with a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies, including appropriate psychological studies (if determined to be necessary by the examiner), should be conducted in order to identify and describe the symptomatology attributable to the Veteran's service-connected disability.  The results of any tests or studies must be included in the examination report.

The report of examination should contain a detailed account of all manifestations of the disability found to be present and their effect on his social and occupational functioning.  The report of examination must include a complete rationale for all opinions expressed.

3.  The examination report should be reviewed to ensure it is in compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the PTSD issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

